 

EXHIBIT 10.5

 

TRANSENTERIX, INC.

AMENDED AND RESTATED
INCENTIVE COMPENSATION PLAN, AS AMENDED

 

 



--------------------------------------------------------------------------------

 

TRANSENTERIX, INC.

AMENDED AND RESTATED
INCENTIVE COMPENSATION PLAN

1.

Purpose2

 

2.

Definitions2

 

3.

Administration7

 

4.

Shares Subject to Plan8

 

5.

Eligibility; Per-Person Award Limitations9

 

6.

Specific Terms of Awards9

 

7.

Certain Provisions Applicable to Awards15

 

8.

Code Section 162(m) Provisions16

 

9.

Change in Control17

 

10.

General Provisions20

 

EXHIBIT A

A-1

 

 

 

 

i



--------------------------------------------------------------------------------

 

TRANSENTERIX, INC.
AMENDED AND RESTATED
INCENTIVE COMPENSATION PLAN

1.Purpose

.  The purpose of this AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN (the
“Plan”) is to assist TRANSENTERIX, INC., a Delaware corporation (the “Company”)
and its Related Entities (as hereinafter defined) in attracting, motivating,
retaining and rewarding high-quality executives and other employees, officers,
directors, consultants and other persons who provide services to the Company or
its Related Entities by enabling such persons to acquire or increase a
proprietary interest in the Company in order to strengthen the mutuality of
interests between such persons and the Company’s shareholders, and providing
such persons with performance incentives to expend their maximum efforts in the
creation of shareholder value.

2.Definitions

.  For purposes of the Plan, the following terms shall be defined as set forth
below, in addition to such terms defined in Section 1 hereof and elsewhere
herein.

(a)“Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Deferred Stock Award, Share granted as a bonus or in lieu of another Award,
Dividend Equivalent, Other Stock-Based Award or Performance Award, together with
any other right or interest, granted to a Participant under the Plan.

(b)“Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award granted by the Committee hereunder.

(c)“Beneficiary” and “Beneficial Ownership” means the person, persons, trust or
trusts that have been designated by a Participant in his or her most recent
written beneficiary designation filed with the Committee to receive the benefits
specified under the Plan upon such Participant’s death or to which Awards or
other rights are transferred if and to the extent permitted under Section 10(b)
hereof.  If, upon a Participant’s death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term Beneficiary means the person,
persons, trust or trusts entitled by will or the laws of descent and
distribution to receive such benefits.

(d)“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act and any successor to such Rule.

(e)“Board” means the Company’s Board of Directors.

(f)“Cause” shall, with respect to any Participant, have the meaning specified in
the Award Agreement.  In the absence of any definition in the Award Agreement,
“Cause” shall have the equivalent meaning or the same meaning as “cause” or “for
cause” set forth in any employment, consulting, or other agreement for the
performance of services between the Participant and the Company or a Related
Entity or, in the absence of any such agreement or any such definition in such
agreement, such term shall mean (i) the failure by the Participant to perform,
in a reasonable manner, his or her duties as assigned by the Company or a
Related Entity, (ii) any violation or breach by the Participant of his or her
employment, consulting or other similar agreement with the Company or a Related
Entity, if any, (iii) any violation or



--------------------------------------------------------------------------------

breach by the Participant of any non-competition, non-solicitation,
non-disclosure and/or other similar agreement with the Company or a Related
Entity, (iv) any act by the Participant of dishonesty or bad faith with respect
to the Company or a Related Entity, (v) use of alcohol, drugs or other similar
substances in a manner that adversely affects the Participant’s work
performance, or (vi) the commission by the Participant of any act, misdemeanor,
or crime reflecting unfavorably upon the Participant or the Company or any
Related Entity.  The good faith determination by the Committee of whether the
Participant’s Continuous Service was terminated by the Company for “Cause” shall
be final and binding for all purposes hereunder.

(g)“Change in Control” means a Change in Control as defined in Section 9(b) of
the Plan.

(h)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including regulations thereunder and successor provisions and regulations
thereto.

(i)“Committee” means a committee designated by the Board to administer the Plan;
provided, however, that if the Board fails to designate a committee or if there
are no longer any members on the committee so designated by the Board, then the
Board shall serve as the Committee.  The Committee shall consist of at least two
directors, and each member of the Committee shall be (i) a “non-employee
director” within the meaning of Rule 16b-3 (or any successor rule) under the
Exchange Act, unless administration of the Plan by “non-employee directors” is
not then required in order for exemptions under Rule 16b-3 to apply to
transactions under the Plan, (ii) an “outside director” within the meaning of
Section 162(m) of the Code, and (iii) “Independent.”

(j)“Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.

(k)“Continuous Service” means the uninterrupted provision of services to the
Company or any Related Entity in any capacity of Employee, Director, Consultant
or other service provider.  Continuous Service shall not be considered to be
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entities, or any successor entities, in any
capacity of Employee, Director, Consultant or other service provider, or (iii)
any change in status as long as the individual remains in the service of the
Company or a Related Entity in any capacity of Employee, Director, Consultant or
other service provider (except as otherwise provided in the Award
Agreement).  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

(l)“Covered Employee” means the Person who, as of the end of the taxable year,
either is the principal executive officer of the Company or is serving as the
acting principal executive officer of the Company, and each other Person whose
compensation is required to be disclosed in the Company’s filings with the
Securities and Exchange Commission by reason of that person being among the
three highest compensated officers of the Company as of the end of a taxable
year, or such other person as shall be considered a “covered employee” for
purposes of Section 162(m) of the Code.

3



--------------------------------------------------------------------------------

(m)“Deferred Stock” means a right to receive Shares, including Restricted Stock,
cash measured based upon the value of Shares or a combination thereof, at the
end of a specified deferral period.

(n)“Deferred Stock Award” means an Award of Deferred Stock granted to a
Participant under Section 6(e) hereof.

(o)“Director” means a member of the Board or the board of directors of any
Related Entity.

(p)“Disability” means a permanent and total disability (within the meaning of
Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee.

(q)“Dividend Equivalent” means a right, granted to a Participant under Section
6(g) hereof, to receive cash, Shares, other Awards or other property equal in
value to dividends paid with respect to a specified number of Shares, or other
periodic payments.

(r)“Effective Date” means the effective date of the Plan, which shall be the
Shareholder Approval Date.

(s)“Eligible Person” means each officer, Director, Employee, Consultant and
other person who provides services to the Company or any Related Entity.  The
foregoing notwithstanding, only employees of the Company, or any parent
corporation or subsidiary corporation of the Company (as those terms are defined
in Sections 424(e) and (f) of the Code, respectively), shall be Eligible Persons
for purposes of receiving any Incentive Stock Options.  An Employee on leave of
absence may be considered as still in the employ of the Company or a Related
Entity for purposes of eligibility for participation in the Plan.

(t)“Employee” means any person, including an officer or Director, who is an
employee of the Company or any Related Entity.  The payment of a director’s fee
by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.

(u)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

(v)“Fair Market Value” means the fair market value of Shares, Awards or other
property as determined by the Committee, or under procedures established by the
Committee.  Unless otherwise determined by the Committee, the Fair Market Value
of a Share as of any given date shall be the closing sale price per Share
reported on a consolidated basis for stock listed on the principal stock
exchange or market on which Shares are traded on the date as of which such value
is being determined or, if there is no sale on that date, then on the last
previous day on which a sale was reported.

(w)“Good Reason” shall, with respect to any Participant, have the meaning
specified in the Award Agreement.  In the absence of any definition in the Award
Agreement, “Good Reason” shall have the equivalent meaning or the same meaning
as “good reason” or “for good reason” set forth in any employment, consulting or
other agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any

4



--------------------------------------------------------------------------------

such agreement or any such definition in such agreement, such term shall mean
(i) the assignment to the Participant of any duties inconsistent in any material
respect with the Participant’s duties or responsibilities as assigned by the
Company or a Related Entity, or any other action by the Company or a Related
Entity which results in a material diminution in such duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
or a Related Entity promptly after receipt of notice thereof given by the
Participant or (ii) any material failure by the Company or a Related Entity to
comply with its obligations to the Participant as agreed upon, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company or a Related Entity promptly after receipt of
notice thereof given by the Participant; or (iii) the Company’s or Related
Entity’s requiring the Participant to be based at any office or location outside
of fifty miles from the location of employment or service as of the date of
Award, except for travel reasonably required in the performance of the
Participant’s responsibilities.

(x)“Incentive Stock Option” means any Option intended to be designated as an
incentive stock option within the meaning of Section 422 of the Code or any
successor provision thereto.

(y)“Independent”, when referring to either the Board or members of the
Committee, shall have the same meaning as used in the rules of NYSE MKT or any
national securities exchange on which any securities of the Company are listed
for trading, and if not listed for trading, by the rules of NYSE MKT.

(z)“Incumbent Board” means the Incumbent Board as defined in Section 9(b)(ii) of
the Plan.

(aa)“Option” means a right granted to a Participant under Section 6(b) hereof,
to purchase Shares or other Awards at a specified price during specified time
periods.

(bb)“Optionee” means a person to whom an Option is granted under this Plan or
any person who succeeds to the rights of such person under this Plan.

(cc)“Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(i) hereof.

(dd)“Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.

(ee)“Performance Award” shall mean any Award of Performance Shares or
Performance Units granted pursuant to Section 6(h).

(ff)“Performance Period” means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are to
be measured.

(gg)“Performance Share” means any grant pursuant to Section 6(h) of a unit
valued by reference to a designated number of Shares, which value may be paid to
the

5



--------------------------------------------------------------------------------

Participant by delivery of such property as the Committee shall determine,
including cash, Shares, other property, or any combination thereof, upon
achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.

(hh)“Performance Unit” means any grant pursuant to Section 6(h) of a unit valued
by reference to a designated amount of property (including cash) other than
Shares, which value may be paid to the Participant by delivery of such property
as the Committee shall determine, including cash, Shares, other property, or any
combination thereof, upon achievement of such performance goals during the
Performance Period as the Committee shall establish at the time of such grant or
thereafter.

(ii)“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.

(jj)“Related Entity” means any Subsidiary, and any business, corporation,
partnership, limited liability company or other entity designated by the Board,
in which the Company or a Subsidiary holds a substantial ownership interest,
directly or indirectly.

(kk)“Restricted Stock” means any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such risks
of forfeiture and other restrictions as the Committee, in its sole discretion,
may impose (including any restriction on the right to vote such Share and the
right to receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

(ll)“Restricted Stock Award” means an Award granted to a Participant under
Section 6(d) hereof.

(mm)“Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

(nn)“Shareholder Approval Date” means May 7, 2015, the date of the Company’s
2015 Annual Meeting on which this Plan was approved by stockholders of the
Company eligible to vote in the election of directors, by a vote sufficient to
meet the requirements of Code Sections 162(m) (if applicable) and 422, Rule
16b-3 under the Exchange Act (if applicable), applicable requirements under the
rules of any stock exchange or automated quotation system on which the Shares
may be listed or quoted, and other laws, regulations and obligations of the
Company applicable to the Plan.

(oo)“Shares” means the shares of common stock of the Company, par value $0.01
per share, and such other securities as may be substituted (or resubstituted)
for Shares pursuant to Section 10(c) hereof.

(pp)“Stock Appreciation Right” means a right granted to a Participant under
Section 6(c) hereof.

6



--------------------------------------------------------------------------------

(qq)“Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.

(rr)“Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, Awards previously granted, or
the right or obligation to make future Awards, by a company acquired by the
Company or any Related Entity or with which the Company or any Related Entity
combines.

3.Administration

.

(a)Authority of the Committee.  The Plan shall be administered by the Committee,
except to the extent the Board elects to administer the Plan, in which case the
Plan shall be administered by only those directors who are Independent
Directors, in which case references herein to the “Committee” shall be deemed to
include references to the Independent members of the Board.  The Committee shall
have full and final authority, subject to and consistent with the provisions of
the Plan, to select Eligible Persons to become Participants, grant Awards,
determine the type, number and other terms and conditions of, and all other
matters relating to, Awards, prescribe Award Agreements (which need not be
identical for each Participant) and rules and regulations for the administration
of the Plan, construe and interpret the Plan and Award Agreements and correct
defects, supply omissions or reconcile inconsistencies therein, and to make all
other decisions and determinations as the Committee may deem necessary or
advisable for the administration of the Plan.  In exercising any discretion
granted to the Committee under the Plan or pursuant to any Award, the Committee
shall not be required to follow past practices, act in a manner consistent with
past practices, or treat any Eligible Person or Participant in a manner
consistent with the treatment of other Eligible Persons or Participants.

(b)Manner of Exercise of Committee Authority. The Committee, and not the Board,
shall exercise sole and exclusive discretion on any matter relating to a
Participant then subject to Section 16 of the Exchange Act with respect to the
Company to the extent necessary in order that transactions by such Participant
shall be exempt under Rule 16b-3 under the Exchange Act.  Any action of the
Committee shall be final, conclusive and binding on all persons, including the
Company, its Related Entities, Eligible Persons, Participants, Beneficiaries,
transferees under Section 10(b) hereof or other persons claiming rights from or
through a Participant, and shareholders.  The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee.  The Committee
may delegate to officers or managers of the Company or any Related Entity, or
committees thereof, the authority, subject to such terms as the Committee shall
determine, to perform such functions, including administrative functions as the
Committee may determine to the extent that such delegation will not result in
the loss of an exemption under Rule 16b-3(d)(1) for Awards granted to
Participants subject to Section 16 of the Exchange Act in respect of the Company
and will not cause Awards intended to qualify as “performance-based
compensation” under Code Section 162(m) to fail to so qualify.  The Committee
may appoint agents to assist it in administering the Plan.

7



--------------------------------------------------------------------------------

(c)Limitation of Liability.  The Committee and the Board, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of the Plan.  Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect to the Plan, and shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action or determination.

4.Shares Subject to Plan

.

(a)Limitation on Overall Number of Shares Available for Delivery Under
Plan.  Subject to adjustment as provided in Section 10(c) hereof, the total
number of Shares reserved and available for delivery under the Plan shall be
25,940,000.  Any Shares that are subject to Awards shall be counted against this
limit as one (1) Share for every one (1) Share granted.  Any Shares delivered
under the Plan may consist, in whole or in part, of authorized and unissued
shares or treasury shares.

(b)Application of Limitation to Grants of Award.  No Award may be granted if the
number of Shares to be delivered in connection with such an Award or, in the
case of an Award relating to Shares but settled only in cash (such as cash-only
Stock Appreciation Rights), the number of Shares to which such Award relates,
exceeds the number of Shares remaining available for delivery under the Plan,
minus the number of Shares deliverable in settlement of or relating to then
outstanding Awards.  The Committee may adopt reasonable counting procedures to
ensure appropriate counting, avoid double counting (as, for example, in the case
of tandem or substitute awards) and make adjustments if the number of Shares
actually delivered differs from the number of Shares previously counted in
connection with an Award.

(c)Availability of Shares Not Delivered under Awards and Adjustments to Limits.

(i)If any Shares subject to an Award are forfeited, expire or otherwise
terminate without issuance of such Shares, or any Award is settled for cash or
otherwise does not result in the issuance of all or a portion of the Shares
subject to such Award, the Shares shall, to the extent of such forfeiture,
expiration, termination, cash settlement or non-issuance, again be available for
Awards under the Plan, subject to Section 4(c)(v).

(ii)In the event that any Option or other Award granted hereunder is exercised
through the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, or withholding tax liabilities arising
from such option or other award are satisfied by the tendering of Shares (either
actually or by attestation) or by the withholding of Shares by the Company, then
only the number of Shares issued net of the Shares tendered or withheld shall be
counted for purposes of determining the maximum number of Shares available for
grant under the Plan.

(iii)Substitute Awards shall not reduce the Shares authorized for grant under
the Plan or authorized for grant to a Participant in any period.  Additionally,
in the event

8



--------------------------------------------------------------------------------

that a company acquired by the Company or any Related Entity or with which the
Company or any Related Entity combines has shares available under a pre-existing
plan approved by shareholders and not adopted in contemplation of such
acquisition or combination, the shares available for delivery pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for delivery under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors prior to such acquisition or combination.

(iv)Any Share that again becomes available for delivery pursuant to this Section
4(c) shall be added back as one (1) Share under the Plan.

(v)Notwithstanding anything in this Section 4(c) to the contrary but subject to
adjustment as provided in Section 10(c) hereof, the maximum aggregate number of
Shares that may be issued under the Plan as a result of the exercise of the
Incentive Stock Options shall be 25,940,000 shares.

5.Eligibility; Per-Person Award Limitations

.  Awards may be granted under the Plan only to Eligible Persons.  In any fiscal
year of the Company during any part of which the Plan is in effect, no
Participant may be granted (i) Options or Stock Appreciation Rights with respect
to more than 1,000,000 Shares or (ii) Restricted Stock, Deferred Stock,
Performance Shares and/or Other Stock-Based Awards with respect to more than
2,000,000 Shares, subject to adjustment as provided in Section 10(c) (the
“Adjustment”), provided, however, that the Adjustment will be limited to not
less than 1,000,000 Shares for Options or Stock Appreciation Rights and not less
than 2,000,000 for Restricted Stock, Deferred Stock, Performance Shares and/or
Other Stock-Based Awards.  In addition, the maximum dollar value payable to any
one Participant with respect to Performance Units is (x) two million dollars
($2,000,000) with respect to any 12 month Performance Period (pro-rated for any
Performance Period that is less than 12 months based upon the ratio of the
number of days in the Performance Period as compared to 365), and (y) with
respect to any Performance Period that is more than 12 months, two million
dollars ($2,000,000) multiplied by the number of full 12 months periods that are
in the Performance Period.

6.Specific Terms of Awards

.

(a)General.  Awards may be granted on the terms and conditions set forth in this
Section 6.  In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10(e)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of the Participant’s Continuous Service and
terms permitting a Participant to make elections relating to his or her
Award.  The Committee shall retain full power and discretion to accelerate,
waive or modify, at any time, any term or condition of an Award that is not
mandatory under the Plan.  Except in cases in which

9



--------------------------------------------------------------------------------

the Committee is authorized to require other forms of consideration under the
Plan, or to the extent other forms of consideration must be paid to satisfy the
requirements of Delaware law, no consideration other than services may be
required for the grant (as opposed to the exercise) of any Award.

(b)Options.  The Committee is authorized to grant Options to any Eligible Person
on the following terms and conditions:

(i)Exercise Price.  Other than in connection with Substitute Awards, the
exercise price per Share purchasable under an Option shall be determined by the
Committee, provided that such exercise price shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of the Option and shall not,
in any event, be less than the par value of a Share on the date of grant of the
Option.  If an Employee owns or is deemed to own (by reason of the attribution
rules applicable under Section 424(d) of the Code) more than 10% of the combined
voting power of all classes of stock of the Company (or any parent corporation
or subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f) of the Code, respectively) and an Incentive Stock Option is
granted to such employee, the exercise price of such Incentive Stock Option (to
the extent required by the Code at the time of grant) shall be no less than 110%
of the Fair Market Value of a Share on the date such Incentive Stock Option is
granted.

(ii)Time and Method of Exercise.  The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on achievement of performance goals and/or
future service requirements), the time or times at which Options shall cease to
be or become exercisable following termination of Continuous Service or upon
other conditions, the methods by which the exercise price may be paid or deemed
to be paid (including in the discretion of the Committee a cashless exercise
procedure), the form of such payment, including, without limitation, cash,
Shares (including without limitation the withholding of Shares otherwise
deliverable pursuant to the Award), other Awards or awards granted under other
plans of the Company or a Related Entity, or other property (including notes or
other contractual obligations of Participants to make payment on a deferred
basis provided that such deferred payments are not in violation of the
Sarbanes-Oxley Act of 2002, or any rule or regulation adopted thereunder or any
other applicable law), and the methods by or forms in which Shares will be
delivered or deemed to be delivered to Participants.

(iii)Incentive Stock Options.  The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code.  Anything in the Plan to the contrary notwithstanding, no term of
the Plan relating to Incentive Stock Options (including any Stock Appreciation
Right issued in tandem therewith) shall be interpreted, amended or altered, nor
shall any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any Incentive Stock Option under Section 422 of
the Code, unless the Participant has first requested, or consents to, the change
that will result in such disqualification.  Thus, if and to the extent required
to comply with Section 422 of the Code, Options granted as Incentive Stock
Options shall be subject to the following special terms and conditions:

10



--------------------------------------------------------------------------------

(A)the Option shall not be exercisable for more than ten years after the date
such Incentive Stock Option is granted; provided, however, that if a Participant
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than 10% of the combined voting power of all classes of stock
of the Company (or any parent corporation or subsidiary corporation of the
Company, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively) and the Incentive Stock Option is granted to such Participant, the
term of the Incentive Stock Option shall be (to the extent required by the Code
at the time of the grant) for no more than five years from the date of grant;
and

(B)The aggregate Fair Market Value (determined as of the date the Incentive
Stock Option is granted) of the Shares with respect to which Incentive Stock
Options granted under the Plan and all other option plans of the Company (and
any parent corporation or subsidiary corporation of the Company, as those terms
are defined in Sections 424(e) and (f) of the Code, respectively) that become
exercisable for the first time by the Participant during any calendar year shall
not (to the extent required by the Code at the time of the grant) exceed
$100,000.

(c)Stock Appreciation Rights.  The Committee may grant Stock Appreciation Rights
to any Eligible Person in conjunction with all or part of any Option granted
under the Plan or at any subsequent time during the term of such Option (a
“Tandem Stock Appreciation Right”), or without regard to any Option (a
“Freestanding Stock Appreciation Right”), in each case upon such terms and
conditions as the Committee may establish in its sole discretion, not
inconsistent with the provisions of the Plan, including the following:

(i)Right to Payment.  A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise over (B) the
grant price of the Stock Appreciation Right as determined by the Committee.  The
grant price of a Stock Appreciation Right shall not be less than 100% of the
Fair Market Value of a Share on the date of grant, in the case of a Freestanding
Stock Appreciation Right, or less than the associated Option exercise price, in
the case of a Tandem Stock Appreciation Right.

(ii)Other Terms.  The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a Stock
Appreciation Right may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the time
or times at which Stock Appreciation Rights shall cease to be or become
exercisable following termination of Continuous Service or upon other
conditions, the method of exercise, method of settlement, form of consideration
payable in settlement, method by or forms in which Shares will be delivered or
deemed to be delivered to Participants, whether or not a Stock Appreciation
Right shall be in tandem or in combination with any other Award, and any other
terms and conditions of any Stock Appreciation Right.

(iii)Tandem Stock Appreciation Rights.  Any Tandem Stock Appreciation Right may
be granted at the same time as the related Option is granted or, for Options
that are not Incentive Stock Options, at any time thereafter before exercise or
expiration of such Option.  Any Tandem Stock Appreciation Right related to an
Option may be exercised only when the related Option would be exercisable and
the Fair Market Value of the Shares

11



--------------------------------------------------------------------------------

subject to the related Option exceeds the exercise price at which Shares can be
acquired pursuant to the Option.  In addition, if a Tandem Stock Appreciation
Right exists with respect to less than the full number of Shares covered by a
related Option, then an exercise or termination of such Option shall not reduce
the number of Shares to which the Tandem Stock Appreciation Right applies until
the number of Shares then exercisable under such Option equals the number of
Shares to which the Tandem Stock Appreciation Right applies.  Any Option related
to a Tandem Stock Appreciation Right shall no longer be exercisable to the
extent the Tandem Stock Appreciation Right has been exercised, and any Tandem
Stock Appreciation Right shall no longer be exercisable to the extent the
related Option has been exercised.

(d)Restricted Stock Awards.  The Committee is authorized to grant Restricted
Stock Awards to any Eligible Person on the following terms and conditions:

(i)Grant and Restrictions.  Restricted Stock Awards shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, or as otherwise provided in this Plan,
covering a period of time specified by the Committee (the “Restriction
Period”).  The terms of any Restricted Stock Award granted under the Plan shall
be set forth in a written Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan.  The
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on achievement of performance goals and/or future
service requirements), in such installments or otherwise, as the Committee may
determine at the date of grant or thereafter.  Except to the extent restricted
under the terms of the Plan and any Award Agreement relating to a Restricted
Stock Award, a Participant granted Restricted Stock shall have all of the rights
of a shareholder, including the right to vote the Restricted Stock and the right
to receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee).  During the Restriction Period, subject
to Section 10(b) below, the Restricted Stock may not be sold, transferred,
pledged, hypothecated, margined or otherwise encumbered by the Participant.

(ii)Forfeiture.  Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable
Restriction Period, the Participant’s Restricted Stock that is at that time
subject to a risk of forfeiture that has not lapsed or otherwise been satisfied
shall be forfeited and reacquired by the Company; provided that the Committee
may provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that forfeiture conditions relating to Restricted Stock
Awards shall be waived in whole or in part in the event of terminations
resulting from specified causes.

(iii)Certificates for Stock.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine.  If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.

(iv)Dividends and Splits.  As a condition to the grant of a Restricted Stock
Award, the Committee may require or permit a Participant to elect that any cash
dividends

12



--------------------------------------------------------------------------------

paid on a Share of Restricted Stock be automatically reinvested in additional
Shares of Restricted Stock or applied to the purchase of additional Awards under
the Plan.  Unless otherwise determined by the Committee, Shares distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Shares or other
property have been distributed.

(e)Deferred Stock Award.  The Committee is authorized to grant Deferred Stock
Awards to any Eligible Person on the following terms and conditions:

(i)Award and Restrictions.  Satisfaction of a Deferred Stock Award shall occur
upon expiration of the deferral period specified for such Deferred Stock Award
by the Committee (or, if permitted by the Committee, as elected by the
Participant).  In addition, a Deferred Stock Award shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, as the Committee may determine.  A
Deferred Stock Award may be satisfied by delivery of Shares, cash equal to the
Fair Market Value of the specified number of Shares covered by the Deferred
Stock, or a combination thereof, as determined by the Committee at the date of
grant or thereafter.  Prior to satisfaction of a Deferred Stock Award, a
Deferred Stock Award carries no voting or dividend or other rights associated
with Share ownership.

(ii)Forfeiture.  Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the Deferred Stock Award), the Participant’s
Deferred Stock Award that is at that time subject to a risk of forfeiture that
has not lapsed or otherwise been satisfied shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award Agreement, or may
determine in any individual case, that forfeiture conditions relating to a
Deferred Stock Award shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of any Deferred Stock Award.

(iii)Dividend Equivalents.  Unless otherwise determined by the Committee at date
of grant, any Dividend Equivalents that are granted with respect to any Deferred
Stock Award shall be either (A) paid with respect to such Deferred Stock Award
at the dividend payment date in cash or in Shares of unrestricted stock having a
Fair Market Value equal to the amount of such dividends, or (B) deferred with
respect to such Deferred Stock Award and the amount or value thereof
automatically deemed reinvested in additional Deferred Stock, other Awards or
other investment vehicles, as the Committee shall determine or permit the
Participant to elect.

(f)Bonus Stock and Awards in Lieu of Obligations.  The Committee is authorized
to grant Shares to any Eligible Persons as a bonus, or to grant Shares or other
Awards in lieu of obligations to pay cash or deliver other property under the
Plan or under other plans or compensatory arrangements, provided that, in the
case of Eligible Persons subject to Section 16

13



--------------------------------------------------------------------------------

of the Exchange Act, the amount of such grants remains within the discretion of
the Committee to the extent necessary to ensure that acquisitions of Shares or
other Awards are exempt from liability under Section 16(b) of the Exchange
Act.  Shares or Awards granted hereunder shall be subject to such other terms as
shall be determined by the Committee.

(g)Dividend Equivalents.  The Committee is authorized to grant Dividend
Equivalents to any Eligible Person entitling the Eligible Person to receive
cash, Shares, other Awards, or other property equal in value to the regular
dividends paid with respect to a specified number of Shares, or other periodic
payments.  Dividend Equivalents may be awarded on a free-standing basis or in
connection with another Award.  The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Shares, Awards, or other investment vehicles, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify.

(h)Performance Awards.  The Committee is authorized to grant Performance Awards
to any Eligible Person payable in cash, Shares or other Awards, on terms and
conditions established by the Committee, subject to the provisions of Section 8
if and to the extent that the Committee shall, in its sole discretion, determine
that an Award shall be subject to those provisions.  The performance criteria to
be achieved during any Performance Period and the length of the Performance
Period shall be determined by the Committee upon the grant of each Performance
Award.  Except as provided in Section 9 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period.  The performance goals to be achieved for each
Performance Period shall be conclusively determined by the Committee and may be
based upon the criteria set forth in Section 8(b), or in the case of an Award
that the Committee determines shall not be subject to Section 8 hereof, any
other criteria that the Committee, in its sole discretion, shall determine
should be used for that purpose.  The amount of the Award to be distributed
shall be conclusively determined by the Committee.  Performance Awards may be
paid in a lump sum or in installments following the close of the Performance
Period or, in accordance with procedures established by the Committee, on a
deferred basis.

(i)Other Stock-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to any Eligible Person such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares, as deemed by the
Committee to be consistent with the purposes of the Plan.  Other Stock-Based
Awards may be granted to Participants either alone or in addition to other
Awards granted under the Plan, and such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan.  The Committee shall determine the terms and conditions of such
Awards.  Shares delivered pursuant to an Award in the nature of a purchase right
granted under this Section 6(i) shall be purchased for such consideration,
(including without limitation loans from the Company or a Related Entity
provided that such loans are not in violation of the Sarbanes Oxley Act of 2002,
or any rule or regulation adopted thereunder or any other applicable law) paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Shares, other Awards or other property, as the Committee shall
determine.

14



--------------------------------------------------------------------------------

7.Certain Provisions Applicable to Awards

.

(a)Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Related Entity, or
any business entity to be acquired by the Company or a Related Entity, or any
other right of a Participant to receive payment from the Company or any Related
Entity.  Such additional, tandem, and substitute or exchange Awards may be
granted at any time.  If an Award is granted in substitution or exchange for
another Award or award, the Committee shall require the surrender of such other
Award or award in consideration for the grant of the new Award.  In addition,
Awards may be granted in lieu of cash compensation, including in lieu of cash
amounts payable under other plans of the Company or any Related Entity, in which
the value of Stock subject to the Award is equivalent in value to the cash
compensation (for example, Deferred Stock or Restricted Stock), or in which the
exercise price, grant price or purchase price of the Award in the nature of a
right that may be exercised is equal to the Fair Market Value of the underlying
Stock minus the value of the cash compensation surrendered (for example, Options
or Stock Appreciation Right granted with an exercise price or grant price
“discounted” by the amount of the cash compensation surrendered).

(b)Term of Awards.  The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or Stock Appreciation Right exceed a period of ten years (or in the case
of an Incentive Stock Option such shorter term as may be required under Section
422 of the Code).

(c)Form and Timing of Payment Under Awards; Deferrals.  Subject to the terms of
the Plan and any applicable Award Agreement, payments to be made by the Company
or a Related Entity upon the exercise of an Option or other Award or settlement
of an Award may be made in such forms as the Committee shall determine,
including, without limitation, cash, Shares, other Awards or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis.  Any installment or deferral provided for in the preceding sentence
shall, however, be subject to the Company’s compliance with the provisions of
the Sarbanes-Oxley Act of 2002, the rules and regulations adopted by the
Securities and Exchange Commission thereunder, and all applicable rules of NYSE
MKT or any national securities exchange on which the Company’s securities are
listed for trading and, if not listed for trading on either NYSE MKT or other
national securities exchange, then the rules of NYSE MKT.  The settlement of any
Award may be accelerated, and cash paid in lieu of Shares in connection with
such settlement, in the discretion of the Committee or upon occurrence of one or
more specified events (in addition to a Change in Control).  Installment or
deferred payments may be required by the Committee (subject to Section 10(e) of
the Plan, including the consent provisions thereof in the case of any deferral
of an outstanding Award not provided for in the original Award Agreement) or
permitted at the election of the Participant on terms and conditions established
by the Committee.  The Committee may, without limitation, make provision for the
payment or crediting of a reasonable interest rate on installment or deferred
payments or the grant or crediting of Dividend Equivalents or other amounts in
respect of installment or deferred payments denominated in Shares.

15



--------------------------------------------------------------------------------

(d)Exemptions from Section 16(b) Liability.  It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant).  Accordingly, if any provision of
this Plan or any Award Agreement does not comply with the requirements of Rule
16b-3 then applicable to any such transaction, such provision shall be construed
or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b).

(e)

Code Section 409A.  This Plan is intended to comply with Section 409A of the
Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Committee shall make a good faith effort to interpret and
administer the Plan in compliance therewith. Any payments described in the Plan
that are due within the “short-term deferral period” as defined in Section 409A
of the Code shall not be treated as deferred compensation unless applicable laws
require otherwise. Notwithstanding anything to the contrary in this Plan, to the
extent required to avoid accelerated taxation and tax penalties under Section
409A of the Code, (a) amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to the Plan during the six (6) month period
immediately following the Participant’s termination of Continuous Service shall
instead be paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier),
and (b) amounts payable upon the termination of a Participant's Continuous
Service shall only be payable if such termination constitutes a "separation from
service" within the meaning of Section 409A of the Code. Notwithstanding the
foregoing, neither the Company, any Related Entity nor the Committee shall have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.

8.Code Section 162(m) Provisions

.

(a)Covered Employees.  The Committee, in its discretion, may determine at the
time an Award is granted to an Eligible Person who is, or is likely to be, as of
the end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Employee, that the provisions of this
Section 8 shall be applicable to such Award.

(b)Performance Criteria.  If an Award is subject to this Section 8, then the
lapsing of restrictions thereon and the distribution of cash, Shares or other
property pursuant thereto, as applicable, shall be contingent upon achievement
of one or more objective performance goals.  Performance goals shall be
objective and shall otherwise meet the requirements of Section 162(m) of the
Code and regulations thereunder including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.” One or more of the following
business criteria for the Company, on a consolidated basis, and/or for Related
Entities, or for business or geographical units of the Company and/or a Related
Entity (except with respect to the total shareholder return and earnings per
share criteria), shall be used by the Committee in establishing performance
goals for such Awards: (1) earnings per share; (2) revenues or margins; (3) cash
flow; (4) operating margin; (5) return on net assets, investment, capital, or
equity; (6)

16



--------------------------------------------------------------------------------

economic value added; (7) direct contribution; (8) net income; pretax earnings;
earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings after interest expense and before
extraordinary or special items; operating income; income before interest income
or expense, unusual items and income taxes, local, state or federal and
excluding budgeted and actual bonuses which might be paid under any ongoing
bonus plans of the Company; (9) working capital; (10) management of fixed costs
or variable costs; (11) identification or consummation of investment
opportunities or completion of specified projects in accordance with corporate
business plans, including strategic mergers, acquisitions or divestitures; (12)
total shareholder return; (13) debt reduction; (14) market share; (15) entry
into new markets, either geographically or by business unit; (16) customer
retention and satisfaction; and (17) strategic plan development and
implementation, including turnaround plans.  Any of the above goals may be
determined on an absolute or relative basis or as compared to the performance of
a published or special index deemed applicable by the Committee including, but
not limited to, the Standard & Poor’s 500 Stock Index or a group of companies
that are comparable to the Company.  The Committee shall exclude the impact of
an event or occurrence which the Committee determines should appropriately be
excluded, including without limitation (i) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(ii) an event either not directly related to the operations of the Company or
not within the reasonable control of the Company’s management, or (iii) a change
in accounting standards required by generally accepted accounting principles.

(c)Performance Period; Timing For Establishing Performance Goals.  Achievement
of performance goals in respect of Performance Awards shall be measured over a
Performance Period as specified by the Committee.  Performance goals shall be
established not later than 90 days after the beginning of any Performance Period
applicable to such Performance Awards, or at such other date as may be required
or permitted for “performance-based compensation” under Code Section 162(m).

(d)Adjustments.  The Committee may, in its discretion, reduce the amount of a
settlement otherwise to be made in connection with Awards subject to this
Section 8, but may not exercise discretion to increase any such amount payable
to a Covered Employee in respect of an Award subject to this Section 8.  The
Committee shall specify the circumstances in which such Awards shall be paid or
forfeited in the event of termination of Continuous Service by the Participant
prior to the end of a Performance Period or settlement of Awards.

(e)Committee Certification.  No Participant shall receive any payment under the
Plan that is subject to this Section 8 unless the Committee has certified, by
resolution or other appropriate action in writing, that the performance criteria
and any other material terms previously established by the Committee or set
forth in the Plan, have been satisfied to the extent necessary to qualify as
“performance based compensation” under Code Section 162(m).

9.Change in Control

.

(a)Effect of “Change in Control.” Subject to Section 9(a)(iv), and if and only
to the extent provided in the Award Agreement, or to the extent otherwise
determined by the Committee, upon the occurrence of a “Change in Control,” as
defined in Section 9(b):

17



--------------------------------------------------------------------------------

(i)Any Option or Stock Appreciation Right that was not previously vested and
exercisable as of the time of the Change in Control, shall become immediately
vested and exercisable, subject to applicable restrictions set forth in Section
10(a) hereof.

(ii)Any restrictions, deferral of settlement, and forfeiture conditions
applicable to a Restricted Stock Award, Deferred Stock Award or an Other
Stock-Based Award subject only to future service requirements granted under the
Plan shall lapse and such Awards shall be deemed fully vested as of the time of
the Change in Control, except to the extent of any waiver by the Participant and
subject to applicable restrictions set forth in Section 10(a) hereof.

(iii)With respect to any outstanding Award subject to achievement of performance
goals and conditions under the Plan, the Committee may, in its discretion, deem
such performance goals and conditions as having been met as of the date of the
Change in Control.

(iv)Notwithstanding the foregoing or any provision in any Award Agreement to the
contrary, but subject to the absolute discretion and approval of the Committee,
if in the event of a Change in Control the successor company assumes or
substitutes for an Option, Stock Appreciation Right, Restricted Stock Award,
Deferred Stock Award or Other Stock-Based Award, then each such outstanding
Option, Stock Appreciation Right, Restricted Stock Award, Deferred Stock Award
or Other Stock-Based Award shall not be accelerated as described in Sections
9(a)(i), (ii) and (iii).  For the purposes of this Section 9(a)(iv), an Option,
Stock Appreciation Right, Restricted Stock Award, Deferred Stock Award or Other
Stock-Based Award shall be considered assumed or substituted for if following
the Change in Control the Award confers the right to purchase or receive, for
each Share subject to the Option, Stock Appreciation Right, Restricted Stock
Award, Deferred Stock Award or Other Stock-Based Award immediately prior to the
Change in Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change in Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company or its parent or subsidiary, the Committee may, with the consent of the
successor company or its parent or subsidiary, provide that the consideration to
be received upon the exercise or vesting of an Option, Stock Appreciation Right,
Restricted Stock Award, Deferred Stock Award or Other Stock-Based Award, for
each Share subject thereto, will be solely common stock of the successor company
or its parent or subsidiary substantially equal in fair market value to the per
share consideration received by holders of Shares in the transaction
constituting a Change in Control.  The determination of such substantial
equality of value of consideration shall be made by the Committee in its sole
discretion and its determination shall be conclusive and binding.

(b)Definition of “Change in Control.”  Unless otherwise specified in an Award
Agreement, a “Change in Control” shall mean the occurrence of any of the
following:

(i)The acquisition by any Person of Beneficial Ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent (50%)

18



--------------------------------------------------------------------------------

of either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) (the
foregoing Beneficial Ownership hereinafter being referred to as a “Controlling
Interest”); provided, however, that for purposes of this Section 9(b), the
following acquisitions shall not constitute or result in a Change in Control:
(u) any acquisition directly from the Company; (v) any acquisition by the
Company; (w) any acquisition by any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest; (x) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Related Entity; (y) any acquisition by Dr. Phillip Frost or by any Person
controlled by Dr. Phillip Frost, including, but not limited to, the Frost Gamma
Investments Trust or (z) any acquisition by any entity pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) below; or

(ii)During any period of two (2) consecutive years (not including any period
prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its Related
Entities, a sale or other disposition of all or substantially all of the assets
of the Company, or the acquisition of assets or equity of another entity by the
Company or any of its Related Entities (each a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the Beneficial Owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the value of the then outstanding
equity securities and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of members of the board of
directors (or comparable governing body of an entity that does not have such a
board), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any employee benefit
plan (or related trust) of the Company or such entity resulting from such
Business Combination or any Person that as of the Effective Date owns Beneficial
Ownership of a Controlling Interest) beneficially owns, directly or indirectly,
fifty percent (50%) or more of the value of the then outstanding equity
securities of the entity resulting from such Business

19



--------------------------------------------------------------------------------

Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination and (C) at least a majority of the members of the
Board of Directors or other governing body of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(iv)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

10.General Provisions

.

(a)Compliance With Legal and Other Requirements.  The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Shares or other Company securities are listed or quoted, or compliance
with any other obligation of the Company, as the Committee, may consider
appropriate, and may require any Participant to make such representations,
furnish such information and comply with or be subject to such other conditions
as it may consider appropriate in connection with the issuance or delivery of
Shares or payment of other benefits in compliance with applicable laws, rules,
and regulations, listing requirements, or other obligations.

(b)Limits on Transferability; Beneficiaries.  No Award or other right or
interest granted under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options and Stock Appreciation Rights in tandem
therewith) may be transferred to one or more Beneficiaries or other transferees
during the lifetime of the Participant, and may be exercised by such transferees
in accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee pursuant to the express terms of an
Award Agreement (subject to any terms and conditions which the Committee may
impose thereon).  A Beneficiary, transferee, or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.

(c)Adjustments.

(i)Adjustments to Awards.  In the event that any extraordinary dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off,

20



--------------------------------------------------------------------------------

combination, repurchase, share exchange, liquidation, dissolution or other
similar corporate transaction or event affects the Shares and/or such other
securities of the Company or any other issuer such that a substitution,
exchange, or adjustment is determined by the Committee to be appropriate, then
the Committee shall, in such manner as it may deem equitable, substitute,
exchange or adjust any or all of (A) the number and kind of Shares which may be
delivered in connection with Awards granted thereafter, (B) the number and kind
of Shares by which annual per-person Award limitations are measured under
Section 5 hereof, (C) the number and kind of Shares subject to or deliverable in
respect of outstanding Awards, (D) the exercise price, grant price or purchase
price relating to any Award and/or make provision for payment of cash or other
property in respect of any outstanding Award, and (E) any other aspect of any
Award that the Committee determines to be appropriate.

(ii)Adjustments in Case of Certain Transactions.  In the event of any merger,
consolidation or other reorganization in which the Company does not survive, or
in the event of any Change in Control, any outstanding Awards may be dealt with
in accordance with any of the following approaches, as determined by the
agreement effectuating the transaction or, if and to the extent not so
determined, as determined by the Committee: (a) the continuation of the
outstanding Awards by the Company, if the Company is a surviving entity, (b) the
assumption or substitution for, as those terms are defined in Section 9(b)(iv)
hereof, the outstanding Awards by the surviving entity or its parent or
subsidiary, (c) full exercisability or vesting and accelerated expiration of the
outstanding Awards, or (d) settlement of the value of the outstanding Awards in
cash or cash equivalents or other property followed by cancellation of such
Awards (which value, in the case of Options or Stock Appreciation Rights, shall
be measured by the amount, if any, by which the Fair Market Value of a Share
exceeds the exercise or grant price of the Option or Stock Appreciation Right as
of the effective date of the transaction).  The Committee shall give written
notice of any proposed transaction referred to in this Section 10(c)(ii) a
reasonable period of time prior to the closing date for such transaction (which
notice may be given either before or after the approval of such transaction), in
order that Participants may have a reasonable period of time prior to the
closing date of such transaction within which to exercise any Awards that are
then exercisable (including any Awards that may become exercisable upon the
closing date of such transaction).  A Participant may condition his exercise of
any Awards upon the consummation of the transaction.

(iii)Other Adjustments.  The Committee (and the Board if and only to the extent
such authority is not required to be exercised by the Committee to comply with
Section 162(m) of the Code) is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including Performance
Awards, or performance goals relating thereto) in recognition of unusual or
nonrecurring events (including, without limitation, acquisitions and
dispositions of businesses and assets) affecting the Company, any Related Entity
or any business unit, or the financial statements of the Company or any Related
Entity, or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any Related
Entity or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would cause Options, Stock Appreciation Rights, Performance
Awards granted pursuant to Section 8(b)

21



--------------------------------------------------------------------------------

hereof to Participants designated by the Committee as Covered Employees and
intended to qualify as “performance-based compensation” under Code Section
162(m) and the regulations thereunder to otherwise fail to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder.

(d)Taxes.  The Company and any Related Entity are authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Shares, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company or any Related Entity and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award.  This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Committee.

(e)Changes to the Plan and Awards.  The Board may amend, alter, suspend,
discontinue or terminate the Plan, or the Committee’s authority to grant Awards
under the Plan, without the consent of shareholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Company’s shareholders not later than the annual meeting next following such
Board action if such shareholder approval is required by any federal or state
law or regulation (including, without limitation, Rule 16b-3 or Code Section
162(m)) or the rules of any stock exchange or automated quotation system on
which the Shares may then be listed or quoted, and the Board may otherwise, in
its discretion, determine to submit other such changes to the Plan to
shareholders for approval; provided that, without the consent of an affected
Participant, no such Board action may materially and adversely affect the rights
of such Participant under any previously granted and outstanding Award.  The
Committee may waive any conditions or rights under, or amend, alter, suspend,
discontinue or terminate any Award theretofore granted and any Award Agreement
relating thereto, except as otherwise provided in the Plan; provided that,
without the consent of an affected Participant, no such Committee or the Board
action may materially and adversely affect the rights of such Participant under
such Award.  

(f)Limitation on Rights Conferred Under Plan.  Neither the Plan nor any action
taken hereunder or under any Award shall be construed as (i) giving any Eligible
Person or Participant the right to continue as an Eligible Person or Participant
or in the employ or service of the Company or a Related Entity; (ii) interfering
in any way with the right of the Company or a Related Entity to terminate any
Eligible Person’s or Participant’s Continuous Service at any time, (iii) giving
an Eligible Person or Participant any claim to be granted any Award under the
Plan or to be treated uniformly with other Participants and Employees, or (iv)
conferring on a Participant any of the rights of a shareholder of the Company
including, without limitation, any right to receive dividends or distributions,
any right to vote or act by written consent, any right to attend meetings of
shareholders or any right to receive any information concerning the Company’s
business, financial condition, results of operation or prospects, unless and
until such time as the Participant is duly issued Shares on the stock books of
the Company in accordance with the terms of an Award.  None of the Company, its
officers or its directors shall have any fiduciary obligation to the Participant
with respect to any Awards unless and until the

22



--------------------------------------------------------------------------------

Participant is duly issued Shares pursuant to the Award on the stock books of
the Company in accordance with the terms of an Award.  Neither the Company nor
any of the Company’s officers, directors, representatives or agents are granting
any rights under the Plan to the Participant whatsoever, oral or written,
express or implied, other than those rights expressly set forth in this Plan or
the Award Agreement.

(g)Unfunded Status of Awards; Creation of Trusts.  The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation.  With
respect to any payments not yet made to a Participant or obligation to deliver
Shares pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Shares, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan.  Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.  The trustee of such trusts may be authorized to dispose
of trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.

(h)Nonexclusivity of the Plan.  Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable
including incentive arrangements and awards which do not qualify under Section
162(m) of the Code.

(i)Payments in the Event of Forfeitures; Fractional Shares.  Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration.  No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award.  The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

(j)Governing Law.  The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award Agreement shall be determined in
accordance with the laws of the State of Delaware without giving effect to
principles of conflict of laws, and applicable federal law.

(k)Non-U.S. Laws.  The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Related Entities may operate to assure the viability of the benefits from
Awards granted to Participants performing services in such countries and to meet
the objectives of the Plan.

(l)Plan Effective Date and Shareholder Approval; Termination of Plan.  The Plan
shall become effective on the Effective Date.  The Plan shall terminate at the
earliest of (a) such time as no Shares remain available for issuance under the
Plan, (b) termination of this

23



--------------------------------------------------------------------------------

Plan by the Board, or (c) the tenth anniversary of the Effective Date.  Awards
outstanding upon expiration of the Plan shall remain in effect until they have
been exercised or terminated, or have expired.

As approved by stockholders on:  May 7, 2015

Amended and restated by the Board of Directors to incorporate amendments:  July
2, 2017

 

 

24



--------------------------------------------------------------------------------

 

EXHIBIT A

OPTIONS - ADDENDUM

 

France

 

The Committee has determined that it is necessary and advisable to establish a
sub-plan for the purpose of permitting options to qualify for the French
specific tax and social security treatment.  Therefore, options granted under
the Amended and Restated Incentive Compensation Plan (the Plan”) by
TransEnterix, Inc. (the “Company”) to employees who are French tax residents
and/or subject to the French social security regime on a mandatory basis on the
Grant Date (the “French Participants”) of its Related Entities may be granted
under the terms of this Addendum as follows:

 

1.

Definitions:

 

Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the Plan and in the Option Agreement. In the event of a conflict
between the terms and conditions of the Plan, this Addendum and the Option
Agreement, the terms and conditions of the Plan shall prevail except for the
following additional terms that shall be defined as follows:

 

 

•

Grant Date: the term “Grant Date” shall be the date on which the Board or the
Committee (i) designates the French Participant(s), (ii) sets up the Exercise
Price of the options, and (iii) specifies the terms and conditions of the
options.

 

 

•

Related Entities: the term “Related Entities” means the companies within the
meaning of Article L. 225-197-2 of the French Commercial Code or any provision
substituted for same.

 

2.

Specific conditions laid down under this Addendum:

 

1)

Notwithstanding any other provision of the Plan, options granted to any
Participant who is a consultant, an “Administrateur,” or a member of the
“Conseil de Surveillance,” as these terms are defined in French Corporate law,
and who does not have a work contract with the Company or its Related Companies
will be deemed to have not been granted an option pursuant to this Addendum.

 

2)

Notwithstanding any other provision of the Plan, the number of options offered
through the Plan cannot exceed one third of the capital of the Company. This
limit is reduced to 10% of the company capital if the options are granted over
treasury shares.

 

3)

Notwithstanding any other provision of the Plan, no option can be granted to a
French Participant who holds directly or indirectly more than ten percent (10%)
of the Company’s share capital.

 

 

--------------------------------------------------------------------------------

 

4) Notwithstanding any other provision of the Plan, any option with an Exercise
Price on the Grant Date of the option that is less than 80% of the average of
the market value of the underlying share during the twenty (20) trading days
(using opening quotation) preceding the Grant Date shall be deemed to have not
been granted under this Addendum. In addition, with respect to options to
purchase existing shares, any option with an Exercise Price that is less than
80% of the average price paid by the Company to buy back the Shares it holds as
at Grant Date shall be deemed to have not been granted under this Addendum.

 

5)  Notwithstanding any other provision of the Plan, options cannot be granted
before the end of a period of twenty (20) stock exchange sessions after the date
on which Shares are traded without dividend rights or capital increase
subscription rights (“détachement du coupon”).

 

6) Notwithstanding any other provision of the Plan, no options can be granted
during the ten (10) stock exchange sessions preceding or following the
publication of the annual financial consolidated account or the annual financial
statement.

 

7) Notwithstanding any other provision of the Plan, no options can be granted
during the period starting the date the corporate management of the company is
aware of information the publication of which could have a substantial
consequence on the Fair Market Value of the Shares and ending ten (10) stock
exchange sessions after the publication of this information.

 

8) Notwithstanding any other provision of the Plan, the Exercise Price of an
option shall be adjusted only upon the occurrence of the events under section
L.225-181 of the French Commercial Code. Any reduction by the Company, to the
Exercise Price of an outstanding and unexercised option previously issued under
this Addendum, to the current Fair Market Value of the underlying Shares shall
be deemed to not have been an option granted under this Addendum.

 

9) Notwithstanding any other provision of the Plan, in the event of the death of
a French Participant, the heirs of such French Participant shall have a six
(6)-month period from the date of such French Participant's death, to exercise
all or part of the options held by such French Participant on the day of his
death regardless of whether or not they are vested. As a consequence, all the
options held by such French Participant which have not yet been exercised by
his/her heirs upon the expiration of the aforementioned six (6)-month period,
shall be definitively and automatically forfeited.

 

10) Notwithstanding any other provision of the Plan and, except in the case of
death of the French Participant, the options are non-transferable.

 

11) Notwithstanding any other provision of the Plan, it is intended that the
options granted under this Addendum shall qualify for the special tax and social
security treatment applicable to stock options according to Sections L. 225-177
to L. 225-186-1 of the French Commercial Code and in accordance with the
relevant provisions set forth by French income tax and social security laws, but
no undertaking is made to maintain such status.  

 

A-2

--------------------------------------------------------------------------------

 

The terms of the options granted to French Participants in accordance with this
Addendum shall be interpreted accordingly and in accordance with the relevant
provisions set forth by French income tax and social security laws, as well as
the relevant administrative guidelines and subject to the fulfillment of any
applicable legal, tax and reporting obligations, if applicable.

 

 

This Addendum is adopted and is effective as of October 26, 2015.

 




A-3

--------------------------------------------------------------------------------

 

TRANSENTERIX - RESTRICTED STOCK UNITS (RSU) - ADDENDUM

FRANCE

The Committee has determined that it is necessary and advisable to establish a
sub-plan for the purpose of permitting Restricted Stock Units (“RSU”) to qualify
for the French specific tax and social security treatment applicable to free
share awards granted in accordance with Articles L.225-197-1 to L.225-197-6 of
the French Commercial Code.  

Therefore, RSU granted under the Amended and Restated Incentive Compensation
Plan (the Plan”) by TransEnterix, Inc. (the “Company”) to employees who are
French tax residents and/or subject to the French social security regime on a
mandatory basis on the Grant Date (the “French Participants”) of its Related
Entities may be granted under the terms of this Addendum as follows:

1.Definitions:

Capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the Plan and in the Agreement. In the event of a conflict between
the terms and conditions of the Plan, this Addendum and the Agreement, the terms
and conditions of the Plan shall prevail except for the following additional
terms that shall be defined as follows:

•

“Closed Period” means (i) ten quotation days preceding and three quotation days
following the disclosure to the public of the consolidated financial statements
or annual statement of the Company; or (ii) the period as from the date the
corporate management possesses material information which could, if disclosed to
the public, significantly impact the quotation of the Shares of the Company,
until ten quotation days after the day such information is disclosed to the
public.

•

“Disability” means disability as determined in categories 2 and 3 under Article
341-4 of the French Social Security Code.

•

“First Vesting Date” shall mean the date the first one-third of the RSU become
non-forfeitable and converted into Shares as provided for in the Agreement.

•

“Grant Date” shall be the date on which the Committee (i) designates the French
Participants; and (ii) specifies the terms and conditions of the RSU, including
the number of Shares to be transferred at a future date, the Vesting Period, the
Holding Period, the conditions for the delivery of the Shares underlying the RSU
by the Company, if any, and the conditions for the disposal of the Shares, if
any.  

•

“Holding Period” shall mean the period of at least two years following the
First/Second/Third Vesting Dates during which the Shares cannot be sold or
transferred.

•

“Related Companies” means the companies within the meaning of Article L.
225-197-2 of the French Commercial Code or any provision substituted for same.

A-4

--------------------------------------------------------------------------------

 

•

“RSU” shall mean a promise by the Company to transfer Shares to a French
Participant, at a future date, for free as long as the French Participant
fulfills the conditions as provided for in the Agreement. The French
Participants are not entitled to any dividend or voting rights until the Shares
are transferred to the French Participant.  

•

“Second Vesting Date” shall mean the date the second one-third of the RSU become
non-forfeitable and converted into Shares as provided for in the Agreement.

•

“Third Vesting Date” shall mean the date the last one-third of the RSU become
non-forfeitable and converted into Shares as provided for in the Agreement.

•

“Vesting Date” shall mean the date the RSU become non-forfeitable and converted
into Shares. The vesting schedule is provided for in the Agreement and may be
composed of a First Vesting Date, a Second Vesting Date or a Third Vesting Date.
To qualify for the French special tax and social security regime, such First
Vesting Date shall not occur prior to the second anniversary of the Grant Date.

2.Specific conditions laid down under this Addendum:

1)This Addendum shall be applicable to French Employees and corporate officers
(e.g., Président du Conseil d’Administration, Directeur Général, Directeur
Général Délégué, Membre du Directoire, Gérant de sociétés, Président de sociétés
par actions) of a Related Company and who is a French tax resident and/or
subject to the French social security regime on a mandatory basis at the time of
the grant (the “French Participants”).

2)RSU may be granted only to French Participants who hold less than ten percent
(10%) of the outstanding Shares of the Company at the Grant Date, being
specified that a grant cannot entitle a French Participant to hold more than ten
percent (10%) of the share capital of the Company.

3)The First Vesting Date, the Second Vesting Date and the Third Vesting Date
shall not occur prior to the expiration of a period of at least two years
calculated from the Grant Date. However, notwithstanding the above, in the event
of the death or Disability of a French Participant, all of his or her
outstanding RSU shall vest as set forth in Section 8 and in Section 9 below.  

4)The Shares are automatically transferred to the French Participant upon
Vesting Date.  The Shares transferred to a French Participant shall be recorded
in the name of the French Participant in an account with the Company or a
broker, or in such other manner as the Company may otherwise determine, to
ensure compliance with applicable restrictions provided under French tax law.

5)Unless and until such time as Shares are transferred to the French
Participant, the French Participant shall have no ownership of the Shares
allocated to the RSU and shall have no right to vote and to receive dividends,
if applicable, subject to the terms, conditions and restrictions described in
the Plan, in the Agreement and herein.

A-5

--------------------------------------------------------------------------------

 

6)The Shares shall not be sold, assigned, transferred, pledged, hypothecated, or
otherwise disposed of until the end of the Holding Period. This Holding Period
applies even if the French Participant is no longer an employee or corporate
officer of a Related Entity in France, except as provided for in Section 8, in
Section 9 and in Section 10 below.  As from the end of each Holding Period (the
release Date), the corresponding Shares shall be freely transferable, subject to
applicable legal and regulatory provisions in force.  In addition, the Shares
allocated under this Addendum may not be sold or transferred during Closed
Periods.

7)Notwithstanding any provision in the Plan to the contrary and, except in the
case of French Participant’s death, the RSU are not transferable.

8)In the event of the death of a French Participant, all RSU held by the French
Participant at the time of death shall become immediately transferable to the
French Participant’s heirs.  The Company shall transfer the underlying Shares to
the French Participant’s heirs, at their request, provided such request occurs
within six months following the death.  Notwithstanding the foregoing, the
French Participant’s heirs are not subject to the restriction on the sale of
shares set forth in Section 6 above.

9)In the event of the Disability of a French Participant, all RSU held by the
French Participant at the time of termination due to the Disability become
vested in full.  In addition, the French Participant is no longer subject to the
restriction on the sale of Shares set forth in Section 6 above.

10)In the event the French Participant is no longer a French tax resident and is
no longer affiliated to the French social security regime on a mandatory basis
at Vesting Date, the Holding Period as provided for in this Addendum should not
apply.

11)It is intended that the RSU granted under this Addendum shall qualify for the
special tax and social security treatment applicable to free shares granted
under Sections L. 225-197-1 to L. 225-197-6 of the French Commercial Code and in
accordance with the relevant provisions set forth by French tax and social
security laws, but no undertaking is made to maintain such status.  

The terms of the RSU granted to French Participants shall be interpreted
accordingly and in accordance with the relevant provisions set forth by French
tax and social security laws, as well as the relevant administrative guidelines
and subject to the fulfillment of any applicable legal, tax and reporting
obligations, if applicable.

 

This Addendum is adopted and is effective as of October 26, 2015.

 

A-6